Appellant was convicted in the District Court of Nacogdoches County of possessing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The date of the alleged offense was May, 1921, which was anterior to the Second Called Session of the Thirty-seventh Legislature. By an amendment then made to what is known as the Dean Law, said Legislature so changed the offense of possessing liquor as to make penal the possession thereof only when had for purposes of sale, and in our opinion as announced in many decisions heretofore, this allegation must appear in the indictment. The indictment before us being devoid of such allegation, it is fundamentally erroneous, and for that reason the judgment must be reversed and the prosecution ordered dismissed.
Reversed  dismissed. *Page 378